     Case 3:20-cv-01981-LAB-BGS Document 29 Filed 05/10/21 PageID.1735 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     HAROLD L. WILBORN                          Case No.: 20cv1981-LAB (BGS)
12                                   Plaintiff,
                                                  ORDER CLARIFYING ORDER
13     v.                                         GRANTING LEAVE TO AMEND
14     ALEJANDRO MAYORKAS
15                               Defendant.
16
17          Plaintiff Harold Wilborn filed a motion for leave to amend. Defendant filed a
18    notice of non-opposition, and included in his notice a request that he be given 28
19    days to respond to the amended complaint. The Court granted Wilborn’s
20    unopposed motion and ordered that Defendant would have the 28 days to respond
21    that he requested. The Court also ordered Secretary Alejandro Mayorkas
22    substituted in as Defendant. See Fed. R. Civ. Pl. 25(d). Plaintiff’s amended
23    complaint was then filed on April 28. Defendant must answer or otherwise respond
24    to the amended complaint within 28 days of that date.
25          Wilborn on May 5 submitted what appears to be a reply brief to Defendant’s
26    non-opposition. The brief was not particularly clear, and it might also have been
27    intended as an opposition to the request for an additional two weeks to respond.
28    By discrepancy order, the Court rejected that reply brief for filing.

                                                  1
                                                                                 20cv1981
     Case 3:20-cv-01981-LAB-BGS Document 29 Filed 05/10/21 PageID.1736 Page 2 of 2



1           To the extent Wilborn thinks the Court lacked authority to grant Defendant
2     28 days to respond, he is mistaken. Under Fed. R. Civ. P. 15(a)(3), the default
3     deadline to respond to an amended complaint is fourteen days, but the Court is
4     specifically authorized to set a different time. Because Wilborn’s amended
5     complaint was significantly longer than his original complaint, in the Court’s view a
6     longer response time was appropriate. Wilborn’s substantial rights are unaffected
7     by the brief extension.
8           Although Defendant did not oppose Wilborn’s motion for leave to amend, his
9     non-opposition does not amount to a concession that the amended complaint is
10    meritorious. Nothing prevents him from filing a motion to dismiss it, or another
11    dispositive motion.
12
13          IT IS SO ORDERED.
14    Dated: May 10, 2021
15
16                                            Honorable Larry Alan Burns
                                              United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                                   20cv1981
